DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 102(b) as being anticipated by H. Hornschuch et al. (US 3,150,725) hereinafter (“Hornschuch”). 
With regard to claim 1, Hornschuch discloses an electric power tool 
coupling end 12 to receive a suitable working engaging element) is attachable; and a torque transmission mechanism (14) that transmits a torque produced by the rotation of the driving shaft (42) to the output shaft (10), wherein the torque transmission mechanism (14) includes a magnet coupling including a driving magnet member (23) coupled to a side of the driving shaft (42) and a driven magnet member (15) coupled to a side of the output shaft (10), and the driving magnet member (23) and the driven magnet member (15) are provided such that respective magnetic surfaces (as seen in fig.8) face each other, S-poles and N-poles being alternately arranged on each of the magnetic surfaces.  
With regard to claim 2, Hornschuch discloses an electric power tool (fig. 1), wherein S-pole magnets and N-pole magnets are alternately arranged on the magnetic surface (as seen in fig. 8) of each of the driving magnet member (23) and the driven magnet member (15), the surface has alternate S-pole and N-pole magnets).  
With regard to claim 3, Hornschuch discloses an electric power tool (fig.1), wherein an electromagnet is provided on the magnetic surface of at least one of the driving magnet member (23) and the driven magnet member (15).  
With regard to claim 4, Hornschuch discloses an electric power tool (fig.1), wherein the magnet coupling has a function of applying an intermittent rotary impact force to the output shaft (10).  
With regard to claim 5, Hornschuch discloses an electric power tool (1),    wherein the magnet coupling applies the intermittent rotary impact force (para 0023) to the output shaft (10) by changing a magnetic force exerted between the magnetic surface of the driving magnet member (23) and the magnetic surface of the driven magnet member (15).  
With regard to claim 6, Hornschuch discloses an electric power tool (fig.1), wherein the magnet coupling applies the intermittent rotary impact force to the output shaft (10) by losing synchronization.  
With regard to claim 7, Hornschuch discloses an electric power tool (fig.1), wherein the magnet coupling loses synchronization (through intermittent striking impact para 0023) when a load torque beyond a predetermined value is applied to the output shaft (10).  
With regard to claim 8, Hornschuch discloses an electric power tool (fig.1), wherein the driving magnet member (23) is coupled to the driving shaft (42) so as to be rotatable relative to the driving shaft.  
With regard to claim 9, Hornschuch discloses an electric power tool (fig.1), wherein an angle through which a relative rotation of the driving magnet considered possible substantially equal to an angle of arrangement pitch of magnetic poles on the magnetic surface of the driving magnet member (23).  
With regard to claim 10, Hornschuch discloses an electric power tool (fig.1), wherein an angle through which a relative rotation of the driving magnet member (23) and the driving shaft (42) is considered possible smaller than an angle of arrangement pitch of magnetic poles on the magnetic surface of the driving magnet member (23, applicant has no specific angle designated).  
With regard to claim 11, Hornschuch discloses an electric power tool (fig.1), wherein an angle through which a relative rotation of the driving magnet member (23) and the driving shaft (42) is considered possible larger than an angle of arrangement pitch of magnetic poles on the magnetic surface of the driving magnet member (23, applicant has no specific angle designated).  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Hornschuch in view of Ohtsu et al. (US 7,216,723).
With regard to claim 15, Hornschuch discloses an electric power tool (fig.1) but fails to further comprising: a control unit that controls a current supplied to the electromagnet, wherein the control unit causes the magnet coupling to apply an intermittent rotary impact force to the output shaft by controlling the current supplied to the electromagnet.    
Ohtsu et al. teaches an electric power tool (1) including a control unit that controls a current supplied to the electromagnet, wherein the control unit causes the magnet coupling to apply an intermittent rotary impact force to the output shaft by controlling the current supplied to the electromagnet (a sensor (not shown) may be provided to detect an angular rotational position of the input shaft 21 so as to excite the coil 35B in timed relation to the detection. With this arrangement, energy saving is achievable. Moreover, exciting current level to be applied to the coil 35B can be controlled in order to control magnitude of the torque that the output shaft 22 generates col. 5, lines 49-55).  
In view of Ohtsu et al. teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Hornschuch electric power tool by incorporating the teachings of Ohtsu and providing a control unit that controls a current supplied to the electromagnet, wherein the control unit causes the magnet coupling to apply an intermittent rotary impact force to the output shaft by controlling the current supplied to the electromagnet. Doing so controls magnitude of the torque that the output shaft 22 generates col. 5, lines 49-55).   
With regard to claim 16, modified Hornschuch discloses an electric power tool (fig.1), and further comprising: a rotational angle sensor that senses a relative angle between the magnetic surface of the driving magnet member and the magnetic surface of the driven magnet member, wherein the control unit controls the current supplied to the electromagnet in accordance with an output of the rotational angle sensor. (a sensor (not shown) may be provided to detect an angular rotational position of the input shaft 21 so as to excite the coil 35B in timed relation to the detection. With this arrangement, energy saving is achievable. Moreover, exciting current level to be applied to the coil 35B can be controlled in order to control magnitude of the torque that the output shaft 22 generates col. 5, lines 49-55 Ohtsu).  
  
Allowable Subject Matter
8.	Claims 12-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 12, Hornschuch does not disclose the combination of the structural elements recited in claim 12 of an electric power tool, wherein the driving magnet member is coupled to the driving shaft via a steel ball provided in a groove formed in the driving shaft in a circumferential direction.  
With regard to claim 13, Hornschuch does not disclose the combination of the structural elements recited in claim 13 of an electric power tool, further comprising:6DM US 161923099-1.065933.0763Application No. Not Yet AssignedDocket No.: 065933-0763Amendment dated August 21, 2019 Preliminary Amendmenta moving mechanism that changes relative positions of the magnetic surface of the driving magnet member and the magnetic surface of the driven magnet member in the magnet coupling.  
 With regard to claim 17, Hornschuch does not disclose the combination of the structural elements recited in claim 17 of an electric power tool, wherein the control unit supplies the current to the electromagnet when the rotational angle sensor senses that the relative angle between the two magnetic surfaces is deviated from a relative angle7DM US 161923099-1.065933.0763Application No. Not Yet AssignedDocket No.: 065933-0763Amendment dated August 21, 2019Preliminary Amendment that occurs in a synchronous state in a range more than 1/2 times and less than an angle of arrangement pitch of magnetic poles on the magnetic surface of the driving magnet member.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-11 and 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	 Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                         6/8/2021